DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,987,131. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘131 patent anticipate the limitations of the claims of this application directed to a tissue containment bag.  Independent claim 1 of the ‘131 patent has a narrower scope than claim 21 of this application, as it specifies a rigid window and an access cap.  It is considered obvious to put these limitations in dependent form, as in claims 26 and 33 of this application.  
Claims 22-25 correspond with claims 3-6 of ‘131. 
Claims 26-29 directed to the access cap with entry port, introducer and insufflation are anticipated by claims 1 and 7-10 of ‘131.
Claims 34 and 35 corresponds with claims 11 and 12 of ‘131. 
Method claim 36 of this application corresponds with claim 17 of the ‘131 patent.  Claim 17 of ‘131 has a narrower scope, since it includes additional steps of securing an access cap, delivering fluid and passing a tissue removal device into the bag.  It is considered obvious to remove limitations to broaden the scope of the claim. 
Allowable Subject Matter
Claims 1-20 are allowable over prior art.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:  tissue containment systems are disclosed in prior art in the form of bags with tubular extensions.  Prior art fails to anticipate or render obvious a viewing window sealed to an end of an invertible portion of the bag, such that the invertible portion receives a tissue visualization device and forms a double wall layer when inverted to position the window and the visualization device within the patient’s body.  
US 9,044,210 has a main bag portion (12) and extensions (20) that extend from the main portion to an exterior of the patient (see Figure 2C).  The ends of the extensions do not have a viewing window sealed thereto, and the extensions are not invertible.  Rather, the extensions are hollow to allow passage of instruments (see Figure 3A).  
USPAP 2016/0302783 discloses a tissue containment bag with a portion (121) that extends outside the patient while the main portion is within the patient (see Figure 9).  An end of the extendable portion (121) has a viewing window (119) attached to the main portion.  The extendable portion does not have a window sealed to an end opposite to the main portion, nor is it invertible to form a double wall layer while a visualization instrument (176) is positioned therein.  
USPAP 2018/0049771 discloses a tissue containment bag with tubular extensions (5 and 13) that extend outside the patient and are configured to receive instruments (see Figure 4).  The extensions (5) have sealing structures (10) at their ends, but the extensions do not have a window sealed to an end.  The extensions are not configured to be inverted to form a double wall layer while the window and the visualization instrument are positioned within the patient’s body.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771